DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.


Claims Status
Claims 1-3 and 8-10 are amended.
Claim 7 and 12-20 are cancelled.
Claims 1-6 and 8-11 are pending and rejected.

Response to Arguments
35 USC 112(b) rejection
Applicant's arguments with respect to the rejection of claims 1-11 under 35 USC 112(b) have been fully considered and are partially persuasive, in view of the accompanying amendments.  However, the claim amendments result in additional differing rejections under 35 USC 112(b).  The rejections of claims 1-6 and 8-11 have been maintained and are explained in further detail below.

35 USC 101 rejection
 Applicant's arguments with respect to the rejection of claims 1-11 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely manage the process for following rules to deliver data change alerts, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’
	 Further, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The claim language lacks a ‘technical improvement’ or a ‘technical solution to a technical problem’. Although the claim may use technology (i.e. a device, etc.) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to store, receive and transmit data).  
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

35 USC 102 rejections
Applicant’s arguments with respect to the rejection of claims 1-11 under 35 USC 102 have been fully considered and are persuasive, in view of the accompanying amendments. The rejection under 35 USC 102 has been withdrawn.

Claim Objections
The claims are objected to because of the following informalities:
In Claim 10, line 1, “method of claim 7" should read —method of claim 1—
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation ‘a change in value in a data set…’ followed by ‘the change in value based on a record of information associated with the change in value…’.  It is unclear if each of these ‘change in values’ is referring to the same change in value, as some of the change in values reference the ‘data asset’ while others reference the ‘record of information.’  If the detected change in value is indeed the same, then are the data asset and the record of information to be considered to be the same?  Therefore, it is unclear as to how the Examiner should interpret the limitation within the claim. As such, the claim is indefinite for failing to distinctly claim the invention.

Claim 1 also recites the limitation ‘wherein the customized rules define a type of information that is to be reported for the change in value’ followed by ‘the change in value based on a record of information associated with the change in value…’.  It is thus unclear if it is the customized rules or the record of information which is determining the type of information to be reported.  If both are being utilized, how are they working together?  Therefore, it is unclear as to how the Examiner should interpret the limitation within the claim. As such, the claim is indefinite for failing to distinctly claim the invention.

	Claims 2-6 and 8-11 are also rejected based on their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
receiving a notification of a change in value in a data asset,
obtaining customized rules for processing the change, wherein the customized rules define a type of information that is to be reported for the change in value based on a record of information associated with the change in value, a communication channel to use when reporting the change in value, a specific device that is to receive the change in value over the communication channel, and a timing to report the change in value to the specific device over the communication channel;
processing the customized rules and resolving the type of information from the record, the communication channel, the specific device, and the timing; and
delivering an alert for the change in the data asset along with other data assets that are related to the data asset to one or more services based on the processing of the customized rules, to a mobile device or a terminal that is identified as being at a specific location defined by the customized rules using the communication channel, and at a time defined by the customized rules, wherein the specific device is the mobile device or the terminal and the timing is the time, and wherein the alert comprises the type of information obtained from the record of information.
These steps, as a whole, set forth the process for following rules to deliver data change alerts, which is an abstract idea because it is a method of organizing human activity. 

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2-6 and 8-11 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for following rules to deliver data changes. Thus, each of claims 2-6 and 8-11 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756. The examiner can normally be reached Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684